        Case 3:20-cv-07000-WHA Document 90-1 Filed 07/09/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO

10   JEREMY STANFIELD, on behalf of himself and all   Case No. 3:20-cv-07000-WHA
     others similarly situated,
11
                                                      CORRECTED [PROPOSED] ORDER
                               Plaintiff,
12                                                    GRANTING TAWKIFY, INC.’S
           v.                                         ADMINISTRATIVE MOTION TO FILE
13                                                    UNDER SEAL RE: SUPPLEMENTAL
     TAWKIFY, INC., and DOES 1-25,                    BRIEFING RE: CONVERTED
14                                                    MOTION FOR SUMMARY
                               Defendants.            JUDGMENT
15

16                                                    [PURSUANT TO CIVIL L.R. 7-11 AND
                                                      79-5(d)]]
17

18
                                                      Assigned to Hon. William H. Alsup
19

20

21

22

23

24

25
26

27

28

                                                1
     CORRECTED [PROPOSED] ORDER                                      Case No. 3:20-cv-07000-WHA
        Case 3:20-cv-07000-WHA Document 90-1 Filed 07/09/21 Page 2 of 5



 1           The Court, having considered Defendant Tawkify, Inc.’s Administrative Motion to File
 2   Under Seal and the Declarations of Thane Schultz and Jahmy S. Graham in support thereof, as well
 3   as all other supporting and opposing arguments and papers, and finding good cause and/or
 4   compelling reasons, HEREBY ORDERS:
 5     1. Defendant Tawkify, Inc.’s Administrative Motion to File Under Seal is GRANTED.
 6     2. The following documents or portions of documents are sealed:
 7
         Exhibit     Document                                       Portions to Be Sealed
 8       1           Supplemental MSJ Briefing                      Highlighted redactions at
                                                                        p. 3, lines 3-8
 9                                                                      p. 5, lines 1-2
                                                                        p. 6, lines 6-9, 21
10                                                                      p. 10, lines 6, 8-9
                                                                        p. 12, line 8
11       2           Schultz Declaration, Ex. B                     Entire document
12
                     (Tawkify notes from call with Plaintiff,
13                   TAWKIFY_STANFIELD_ 00099)
14       3           Schultz Declaration, Ex. C                     Entire document

15
                     (Text messages between parties,
16                   TAWKIFY_STANFIELD_00179 - 185)
         4           Schultz Declaration, Ex. D                     Entire document
17

18                   (Date feedback,
                     TAWKIFY_STANFIELD_00202-204)
19
         5           Schultz Declaration, Ex. E                     Entire document
20

21                   (7/18/2020 offer for non-refundable bonus,
                     TAWKIFY_STANFIELD_000003)
22       6           Schultz Declaration, Ex. F                     Entire Document

23
                     (Internal notes re: calculation of refund,
24                   TAWKIFY_STANFIELD 00115-116)
         7           Schultz Declaration, Ex. G                     Entire document
25
26                   (Account activity log regarding Plaintiff,
                     TAWKIFY_STANFIELD_00205-210)
27

28
                                                        2
     [CORRECTED PROPOSED] ORDER                                               Case No. 3:20-cv-07000-WHA
        Case 3:20-cv-07000-WHA Document 90-1 Filed 07/09/21 Page 3 of 5



 1       Exhibit   Document                               Portions to Be Sealed
 2
         8         Graham Declaration, Ex. A              Entire document
 3

 4                 (Transcript of Plaintiff’s Call)
 5       9         Graham Declaration, Ex. B              Highlighted redactions
 6
                   (Emails between parties,
 7                 STANFIELD000030)
 8       10        Graham Declaration, Ex. D              Highlighted redactions

 9
                   (7/19 email, STANFIELD00085-87)
10
         11        Graham Declaration, Ex. E & F          Highlighted redactions
11

12                 (Text messages, STANFIELD000099)
13                 (Email receipt, STANFIELD00005)
         12        Graham Declaration, Ex. G              Highlighted redactions
14

15                 (Email following purchase,
                   STANFIELD00008-10)
16
         13        Graham Declaration, Ex. I              Highlighted redactions
17

18                 (Text messages,
                   STANFIELD113-116)
19       14        Graham Declaration, Ex. K              Highlighted redactions
20
                   (Text messages before date,
21                 STANFIELD000130)
         15        Graham Declaration, Ex. L              Highlighted redactions
22

23                 (Emails between parties,
                   STANFIELD000016-17)
24
         16        Graham Declaration, Ex. M              Highlighted redactions
25
26                 (Emails between parties,
                   STANFIELD000013-14)
27

28
                                                      3
     [CORRECTED PROPOSED] ORDER                                    Case No. 3:20-cv-07000-WHA
        Case 3:20-cv-07000-WHA Document 90-1 Filed 07/09/21 Page 4 of 5



 1       Exhibit   Document                             Portions to Be Sealed
 2
         17        Graham Declaration, Ex. N            Highlighted redactions
 3

 4                 (Emails regarding first date,
                   STANFIELD000038)
 5
         18        Graham Declaration, Ex. O            Highlighted redactions
 6

 7                 (Text messages,
                   STANFIELD000134-35)
 8       19        Graham Declaration, Ex. Q            Highlighted redactions
 9
                   (Emails between parties,
10                 STANFIELD000050-53)
11       20        Graham Declaration, Ex. R            Highlighted redactions

12
                   (Bank records,
13                 STANFIELD000146)
         21        Graham Declaration, Ex. S            Highlighted redactions
14

15                 (Email between parties,
                   STANFIELD000044)
16       22        Graham Declaration, Ex. T            Highlighted redactions
17
                   (Emails between parties,
18                 STANFIELD000040-42)
19       23        Graham Declaration, Ex. U            Highlighted redactions

20
                   (Bank records,
21                 STANFIELD000148)
         24        Graham Declaration, Ex. W            Highlighted redactions
22

23                 (Emails between parties,
                   STANFIELD000039)
24
         25        Graham Declaration, Ex. X            Highlighted redactions
25
26                 (Emails between parties,
                   STANFIELD000135-136)
27

28
                                                   4
     [CORRECTED PROPOSED] ORDER                                  Case No. 3:20-cv-07000-WHA
        Case 3:20-cv-07000-WHA Document 90-1 Filed 07/09/21 Page 5 of 5



 1       Exhibit   Document                                      Portions to Be Sealed
 2

 3       26        Graham Declaration, Ex. Y                     Highlighted redactions

 4
                   (Emails between parties,
 5                 STANFIELD000082-84)
         27        Graham Declaration, Ex. Z                     Highlighted redactions
 6
                   Deposition of Plaintiff Jeremy Stanfield
 7
         28        Graham Declaration, Exh AA                    Highlighted redactions
 8
                   Deposition of Thane Schultz
 9
10

11

12

13

14    Dated:   ________________, 2021            ________________________________________
                                                 Hon. William H. Alsup
15                                               UNITED STATES DISTRICT JUDGE

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                    5
     [CORRECTED PROPOSED] ORDER                                           Case No. 3:20-cv-07000-WHA
